Citation Nr: 0524544	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-12 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for sterility/erectile 
dysfunction, including as due to exposure to Agent Orange in 
service.

2.  Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange in service.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968 
in the United States Army.  His DD-214 shows that his service 
included duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
for service connection for sterility/erectile dysfunction and 
a skin disorder, including as due to exposure to Agent Orange 
while in service.

The veteran filed his original claim in January 2002.  
Following the negative rating decision in November 2002, the 
veteran submitted a notice of disagreement (NOD) in February 
2003 and timely perfected his appeal in May 2003.

The veteran participated in a Travel Board hearing in 
September 2003 at the regional office in Louisville, 
Kentucky.  A transcript of that hearing has been associated 
with the claims folder.

This claim was remanded by the Board in November 2004 to 
obtain VA urology and dermatology examinations.  As these 
actions have been completed, this claim has been returned to 
the Board for further adjudication.


FINDINGS OF FACT

1.  The veteran's sterility and erectile dysfunction are not 
the result of disease or injury he had in service and may not 
be presumed to be the result of exposure to agent orange in 
Vietnam.

3.  The veteran's skin disorder is not the result of disease 
or injury he had in service and may not be presumed to be the 
result of exposure to agent orange in Vietnam.


CONCLUSIONS OF LAW

1.  A testicular disorder, or residuals thereof, including 
sterility and erectile dysfunction was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

2.  The veteran's skin disorder was not incurred in service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The original VCAA letter was sent to the veteran in March 
2002.  As this letter was deficient, the Appeals Management 
Center (AMC) issued the veteran a new letter in January 2005.

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2005 letter informed the 
veteran of the elements necessary to substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The January 
2005 letter informed the veteran that the VA was responsible 
for obtaining relevant records from any Federal agency; to 
include medical records from the military, VA hospitals 
(including private facilities where VA authorized treatment) 
or from the Social Security Administration (SSA).

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2005 letter requested that the veteran 
provide the VA with the names, addresses and approximate 
dates of treatment for all medical care providers, VA and 
non-VA, inpatient and outpatient, who may have additional 
records referable to treatment of his erectile 
dysfunction/sterility and skin rash since his separation from 
service.  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
March 2002 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
May 2003 Statement of the Case and the March 2005 
Supplemental Statement of the Case informed the veteran that 
he needed to supply additional evidence..  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Background

The veteran served on active duty in the United States Army 
from June 1966 to May 1968.

On the veteran's June 1966 service induction examination, 
Standard Form (SF) 88, the examiner noted that the veteran 
had testicular atrophy, not considered disabling.  The 
veteran was deemed qualified to enter service.  On the 
veteran's June 1966 service induction SF 89, the veteran 
noted that he had a hernia but did not have a skin disease.  
Service medical records did not indicate treatment of 
testicular disorder, sterility, erectile dysfunction or skin 
rash.  On the veteran's May 1968 separation examination, SF 
88, upon clinical evaluation, the examiner noted the veteran 
to be normal in all categories and indicated that he was 
qualified for separation.  On the veteran's May 1968 
separation SF 89, the veteran indicated that he had no skin 
disease, but noted that he had a hernia.

A physician's note from the Huntington VA Medical Center 
(VAMC) dated December 2001 indicated that the veteran was 
being treated from a fungal rash of the groin area.  He was 
diagnosed with tinea cruris and treated with Ketoconazol.

A physician's note from the Huntington VAMC dated July 2002 
indicated that the veteran complained of a rash of the groin 
area.  His diagnosis was again noted as tinea cruris, treated 
with Diflucan.

In May 2005 the veteran submitted to two VA examinations.  
The first was the genitourinary examination.  The examiner 
noted that it was not likely the veteran's sterility was the 
result of his military service or of Agent Orange exposure in 
that the veteran had bilateral testicular atrophy on his 
induction physical prior to entering service in 1966.  The 
cause of his testicular atrophy is unknown.  He did not 
recall if he had mumps or other etiologies in the past.  At 
the age of seven, the veteran did have an inguinal hernia 
repair, but this was only on the right side and his 
testicular atrophy was bilateral.

The erectile dysfunction that the veteran and his wife stated 
was present after his tour of duty in the service was not 
likely to have been caused or the result of Agent Orange.  
After returning from service, the veteran apparently had 
symptoms of a psychological condition that was likely the 
primary cause of his erectile dysfunction.  He was being 
treated for depression and his erectile dysfunction had 
worsened since beginning Zoloft b.i.d.

With regard to the veteran's skin disorders examination, he 
and his wife stated that he had suffered from a skin rash, 
specifically tinea cruris, since discharge from service.  The 
examiner noted there was no history of the veteran being 
medically treated in the first year after discharge from 
service.  At the time of the examination, the veteran's rash 
was in remission.  The remissions occurred since he had been 
treated with Lamisil, Clotrimazole and Triamcinolone 
Acetonide.  The examiner noted that it was at least as likely 
as not that the veteran's tinea cruris could have dated back 
to service based on the veteran and his wife's statements.  
The examiner also noted that the area of dermatitis on the 
right anterior shin was not likely caused by service or by 
Agent Orange in that it developed at an unknown time after 
discharge.  The condition was noted to be more closely 
associated with neurodermatitis and could have been related 
to the veteran's psychological condition.

Pertinent Law and Regulations

Service Connection, In General

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Sterility/Erectile Dysfunction

In this case, the veteran claims that service connection for 
sterility and erectile dysfunction, is warranted because this 
condition was incurred as a result of his exposure to 
chemicals, including Agent Orange, in Vietnam.  The Board 
notes that in the Travel Board hearing testimony in September 
2003, the veteran maintained that he had experienced 
sterility and erectile dysfunction since discharge from 
service.  He stated that he had not experienced such problems 
prior to service.  A thorough review of the evidence of 
record did not reveal any such diagnosis.

The veteran's DD-214 demonstrates that he served in Vietnam.  
However, it is noted that sterility and erectile dysfunction 
are not among the among the conditions for which service 
connection may be presumed on the basis of Agent Orange 
exposure in accordance with the provisions of 38 C.F.R. § 
3.309(e).  Therefore, presumptive service connection for this 
disorder due to Agent Orange exposure is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2004).  Nonetheless, it is 
necessary to consider whether the record includes medical 
evidence linking the veteran's disabilities to Agent Orange 
or other disease or injury in service.  Combee v. Brown, 3 
F.3d 1039 (Fed.Cir. 1994).

As noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in active service.  See 38 C.F.R. § 
3.303(d) (2004).  However, the Secretary has determined that 
there is no positive association between exposure to 
herbicides and sterility/erectile dysfunction.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  In making this 
determination, the Secretary relied on reports received from 
the National Academy of Sciences, as well as all other sound 
medical and scientific information and analyses available.  
Id.; see also 38 U.S.C.A. § 1116(b)(2) (West Supp. 2002).  
There is no other medical evidence of record to establish an 
association between exposure to Agent Orange and the 
veteran's sterility/erectile dysfunction.

The Board has considered the veteran and his wife's lay 
contentions that his sterility/erectile dysfunction was the 
result of his serving in Vietnam and his exposure to Agent 
Orange or other chemicals.  However, as lay persons, the 
veteran and his wife are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).

The evidence of record also does not support a grant of 
service connection for sterility/erectile dysfunction on a 
direct basis.  The veteran's service enlistment examination 
in June 1966 indicated that he had testicular atrophy.  The 
veteran's service medical records did not reflect treatment 
for either sterility or erectile dysfunction.  On the 
veteran's separation SF 88 examination in May 1968, the 
examiner noted all the veteran's systems to be normal.  On 
the veteran's separation SF 93, the veteran did not indicate 
he suffered from sterility or erectile dysfunction.

The Board notes that after a thorough review of the evidence, 
the veteran has not been diagnosed with either sterility or 
erectile dysfunction.  He does not suffer from a verified 
current disability.  Pursuant to element (1) of Hickson, the 
veteran's claim for direct service connection fails
Additionally, the VA genitourinary examination of May 2005 
stated that the veteran's alleged difficulties were not 
related to Agent Orange exposure.

The Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the veteran's 
sterility/erectile dysfunction and his military service.  
Consequently, service connection for sterility and erectile 
dysfunction on a direct basis must be denied.

The Board notes that although the examiner on the veteran's 
service entrance examination in June 1966 noted that the 
veteran suffered from testicular atrophy, there was no 
treatment for such a problem in service, and nothing was 
noted at separation.  The veteran has not contended that this 
condition was aggravated in service.

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's 
sterility and erectile dysfunction are neither causally 
related to his active service or any incident therein, 
including his claimed exposure to Agent Orange.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection for a sterility/erectile dysfunction, 
the benefit of the doubt doctrine is not for application in 
the instant case, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Skin Rash

In this case, the veteran claims that service connection for 
a skin rash is warranted because this condition was incurred 
as a result of his exposure to chemicals, including Agent 
Orange, in Vietnam.  The Board notes that in the Travel Board 
hearing testimony in September 2003, the veteran maintained 
that he had a skin rash since discharge from service.  He 
stated that he had not experienced such problems prior to 
service.  

The veteran's DD-214 demonstrates that he served in Vietnam.  
However, it is noted that a skin disorder, diagnosed as tinea 
cruris, is not among the disabilities listed in 38 C.F.R. § 
3.309(e).  Therefore, presumptive service connection for this 
disorder due to Agent Orange exposure is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309 (2004).  Nonetheless, it is 
necessary to consider whether the record includes medical 
evidence linking the veteran's disabilities to Agent Orange 
or other disease or injury in service.  Combee v. Brown, 3 
F.3d 1039 (Fed.Cir. 1994).





As noted above, the Secretary has determined that there is no 
positive association between exposure to herbicides and tinea 
cruris.  See Disease Not Associated With Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  There 
is no other medical evidence of record to establish an 
association between exposure to Agent Orange and the 
veteran's tinea cruris.

The evidence of record also does not support a grant of 
service connection for a skin disorder, diagnosed as tinea 
cruris, on a direct basis.  The veteran's service enlistment 
examination in June 1966 did not indicate any skin disorder.  
The veteran's service medical records did not reflect 
treatment for a skin disorder.  On the veteran's separation 
SF 88 examination in May 1968, the examiner noted all the 
veteran's systems to be normal.  On the veteran's separation 
SF 89, the veteran noted that he did not have a skin disorder

A review of the private treatment records revealed that in 
August 2001 the veteran complained of peeling hands.  VA 
treatment records from December 2001 and July 2002 noted a 
rash in the groin area, diagnosed as tinea cruris.  There was 
no evidence of a skin disorder either incurred in or 
aggravated by service.  There was no evidence of any type of 
relationship between the current findings of tinea cruris and 
exposure to herbicides.  There was no evidence of choracne 
that manifested to a compensable degree within one year of 
discharge.

The VA examiner in May 2005 stated that it was at least as 
likely as not that based upon the veteran's statements, that 
his skin disorder could date back to discharge from service.  
The Board notes that in Black v. Brown, 5 Vet. App. 177, 180 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) stated that the Board may discount medical 
opinions that amount to general conclusions based on history 
furnished by the claimant and that are unsupported by the 
clinical evidence.  Here, the VA examiner based the diagnosis 
on statements made by the veteran and his wife.  The Board 
finds no evidence of record to substantiate such a claim.
The Board has considered the veteran and his wife's lay 
contentions that his skin disorder was the result of his 
serving in Vietnam and his exposure to Agent Orange or other 
chemicals.  However, as lay persons, the veteran and his wife 
are not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).

As there is no evidence of disease or injury to the skin in 
service, the veteran's claim does not meet the requirements 
of element (2) of Hickson.  As such, the veteran's claim 
fails.

As the preponderance of the evidence is against the veteran's 
claim of service connection for a skin disorder, the benefit 
of the doubt doctrine is not for application in the instant 
case, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER


Entitlement to service connection for sterility/erectile 
dysfunction, including as due to exposure to Agent Orange in 
service, is denied.

Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange in service, is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


